      Case 3:19-cv-00394-LC-EMT Document 35 Filed 02/12/21 Page 1 of 2



                                                                        Page 1 of 2

                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

PAUL BURNS,
    Petitioner,

vs.                                              Case No.: 3:19cv394/LAC/EMT

MARK S. INCH,
     Respondent.
___________________________________/

                                       ORDER

      The chief magistrate judge issued a Report and Recommendation on

December 8, 2020 (ECF No. 29). The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to

Title 28, United States Code, Section 636(b)(1).          I have made a de novo

determination of all timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

29) is adopted and incorporated by reference in this order.

      2.     The petition for writ of habeas corpus (ECF No. 1) is GRANTED IN

PART AND DENIED IN PART AS FOLLOWS:
       Case 3:19-cv-00394-LC-EMT Document 35 Filed 02/12/21 Page 2 of 2



                                                                             Page 2 of 2

              (a)    The petition is GRANTED with respect to the ineffective

assistance of appellate counsel claims asserted in Grounds Three and Seven of the

§ 2254 petition, and the writ is issued conditioned on the State’s providing

Petitioner an opportunity to present his claims of trial court error (with respect to

the trial court’s rulings on the victim’s competency to testify and the sufficiency of

the evidence to support the conviction) to the state appellate court within a

reasonable time.

              (b)    The petition is DENIED with respect to all of the remaining

claims presented in the § 2254 petition, and a certificate of appealability is

DENIED as to those claims.

       DONE AND ORDERED this 12th day of February, 2020.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv394/LAC/EMT
